Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 1 of 84




                    UNITED STATES DISTRICT COURT

                       DISTRICT OF CONNECTICUT


    ------------------------------- x
                                    :
      UNITED STATES OF AMERICA,     :
                        Plaintiff, :            Criminal No.
                                    :        3:18-CR-00239 RNC-1
                    vs.             :
                                    :         October 9, 2018
      JOHN EDMONDS,                 :
                        Defendant. :
                                    :
    ------------------------------- x

                                        Federal Building
                                        450 Main Street
                                        Hartford, Connecticut



                       CHANGE OF PLEA HEARING


            (Transcription from Electronic Recording)


    Held Before:

                   THE HON. ROBERT A. RICHARDSON
                   United States Magistrate Judge




                      Transcription Services of
                   FALZARANO COURT REPORTERS, LLC
                           4 Somerset Lane
                         Simsbury, CT 06070
                            860.651.0258
                   www.falzaranocourtreporters.com
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 2 of 84
                                                                 2


    A P P E A R A N C E S:

          For the Plaintiff:

                OFFICE OF THE UNITED STATES ATTORNEY
                157 Church Street
                New Haven, Connecticut 06510
                203-821-3740
                avi.perry@usdoj.gov
                     BY: AVI M. PERRY, ESQ.
                          Assistant U.S. Attorney




          For the Defendant:

                LAW FIRM OF JOSEPH DiBENEDETTO, P.C.
                222 Broad Street - Suite 2707
                New York, New York 20279
                212-608-5858
                jdibenedetto@dibenedettolaw.com
                     BY: JOSEPH DiBENEDETTO, ESQ.
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 3 of 84
                                                                  3

1                     (Proceedings commenced at 11:40 a.m.)

2

3                     THE COURT:    Good morning.    Please be

4               seated.

5                     ALL:    Good morning, your Honor.

6                     THE COURT:    That’s okay.    Please be

7               seated.

8                     We are here this morning on the United

9               States vs. John Edmonds, Docket Number 3:18-

10              CR-239 RNC.    I’m Judge Robert Richardson.

11                    May I please have counsel identify

12              themselves for the record?

13                    MR. PERRY:    Good morning, your Honor.

14              Avi Perry on behalf of the United States.

15              I’m joined today at counsel table by my

16              colleagues, Trial Attorney Matthew Sullivan

17              from the Fraud Section in DC, by Special

18              Agent Jonathan Luca from the FBI.

19                    ATTORNEY SULLIVAN:     Good morning, your

20              Honor.

21                    THE COURT:    Good morning.

22                    MR. DiBENEDETTO:     Good morning, Judge.

23              Joseph DiBenedetto for Mr. Edmonds.

24                    Judge, my sincerest apologies for being

25              late.     We left bright and early this morning
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 4 of 84
                                                                      4

1               and four hours later we are here.         So my

2               apologies.

3                     THE COURT:    No worries.    Thank you.

4                     Good morning, gentlemen.

5                     THE DEFENDANT:     Good morning.

6                     THE COURT:    All right.    As I understand

7               it Mr. Edmonds would like to change his

8               plea; is that correct?

9                     MR. DiBENEDETTO:     That is correct,

10              Judge.

11                    THE COURT:    All right.

12                    MR. DiBENEDETTO:     Just if it’s okay

13              with your Honor, just one observation.           I

14              have Rule 83.1 in my possession.         I’m not

15              admitted to this District Court.         I’m in the

16              process of applying.      This plea process has

17              been a bit more accelerated than

18              anticipated.    I look to have this done ASAP.

19                    THE COURT:    All right.    Any objection?

20                    MR. PERRY:    No objection, your Honor.

21              I will just echo what Attorney DiBenedetto

22              said which is the parties initially having

23              envisioned a longer period of time in which

24              to resolve this matter, in part because of

25              the statute of limitations issue that your
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 5 of 84
                                                                  5

1               Honor I believe is aware of.       It’s on a

2               somewhat accelerated timeline which I think

3               explains the fact that Attorney DiBenedetto

4               didn’t yet have a chance to apply for

5               (unintelligible) admission.

6                      THE COURT:   Okay.    All right.   So we

7               will try to get that expedited.

8                      MR. DiBENEDETTO:     Thank you, Judge.

9                      THE COURT:   So, since I believe this is

10              Mr. Edmonds’ first appearance in court let

11              me just advise him of his rights because I

12              think we need to that.

13                     Mr. Edmonds, just so that you

14              understand you have the right to remain

15              silent and by that I mean you have no

16              obligation to speak or make any statement at

17              all.    In the event that you do speak or make

18              a statement you should be advised that your

19              statement can and likely will be used

20              against you.    You understand that, sir?

21                     THE DEFENDANT:     Yes, your Honor.

22                     THE COURT:   And if you’ve already

23              started to speak or make a statement please

24              be advised that you have no obligation to

25              continue speaking.      You may stop at any
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 6 of 84
                                                                      6

1               time.    You understand that, sir?

2                     THE DEFENDANT:     Yes, your Honor.

3                     THE COURT:    You also have the right to

4               be represented by an attorney at each and

5               every phase of the proceedings against you,

6               and if you cannot afford an attorney to

7               represent you, the Court can and will

8               appoint an attorney at no cost to you.           Do

9               you understand that, sir?

10                    THE DEFENDANT:     Yes, your Honor.

11                    THE COURT:    And do you need -- would

12              you like the Court to appoint counsel or

13              have you retained counsel, sir?

14                    THE DEFENDANT:    I have retained

15              counsel.

16                    THE COURT:    All right.    Very good.

17              Thank you.

18                    And let me just ask for the record so

19              that I am sure I have advised Mr. Edmonds of

20              all the rights that apply to him.        Is Mr.

21              Edmonds a U.S. citizen or a foreign

22              national?

23                    MR. DiBENEDETTO:     He is a U.S. citizen,

24              Judge.

25                    THE COURT:    Very good.    Thank you.
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 7 of 84
                                                                    7

1                     All right.    So before we can get to the

2               formal plea I want to advise Mr. Edmonds

3               about -- something about your judicial

4               system.

5                     So there are two different types of

6               judges within our federal system; there are

7               district judges and magistrate judges and

8               they have different types of responsibility.

9                     I am a magistrate judge and typically a

10              proceeding such as this one where a

11              defendant in a criminal case involving

12              felony charges is thinking about entering a

13              plea of guilty, that type of proceeding

14              would be handled by a district judge as

15              opposed to a magistrate judge.       The only way

16              a magistrate judge can hear a proceeding

17              such as this one is when the district judge

18              refers the proceeding to the magistrate

19              judge and both parties consent to that

20              referral.

21                    In this instance your district judge,

22              Judge Chatigny, has referred this proceeding

23              to me to hold a hearing and make certain

24              findings and a recommendation to him as to

25              whether he should accept your plea of
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 8 of 84
                                                                  8

1               guilty.   In the event that both sides

2               consent to that referral I’ll hold the

3               hearing, I’ll make recommendations to him

4               and ultimately the case will go back to

5               Judge Chatigny after that for all future

6               proceedings.

7                     As I indicated I can’t hear this

8               proceeding unless both parties consent to

9               having me do so.     So let me ask you, sir, if

10              you’ve had a chance to discuss with your

11              attorney whether you might be willing to

12              have a magistrate judge preside over today’s

13              proceeding, sir.

14                    THE DEFENDANT:    Yes, your Honor.

15                    THE COURT:    And do you understand that

16              you have the right to have this proceeding

17              before a district judge?

18                    THE DEFENDANT:    Yes, your Honor.

19                    THE COURT:    And just for the record,

20              let me ask you are you willing to consent to

21              having me proceed to handle today’s

22              proceeding, sir?

23                    THE DEFENDANT:    Yes, your Honor.

24                    THE COURT:    All right.

25                    Does the Government consent to having
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 9 of 84
                                                                  9

1               me handle today’s proceeding?

2                      MR. PERRY:   Certainly, your Honor.

3                      THE COURT:   All right.    Thank you.

4                      Attorney DiBenedetto, do you have a

5               consent form?

6                      MR. DiBENEDETTO:    I do, Judge.

7                      THE COURT:   Thank you.

8                      MR. DiBENEDETTO:    It has been executed

9               by myself and Mr. Edmonds and the

10              Government.

11                     THE COURT:   All right.    In that case

12              you may go ahead and file it here in court,

13              sir.

14                     (Pause.)

15                     THE COURT:   All right.    Based on the

16              representations made here in open court, the

17              answers that Mr. Edmonds has given me here

18              in open court as well as the fully executed

19              consent form that I just reviewed I find

20              that Mr. Edmonds understands that he has the

21              right to have this proceeding before a

22              district judge and that he has knowingly and

23              voluntarily waived that right and consented

24              to proceed before me today.

25                     Mr. Edmonds, before I can get to your
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 10 of 84
                                                                   10

 1              plea there are a number of questions that I

 2              need to ask you while you’re under oath.

 3              The purpose of the questions is to make sure

 4              that you know what you’re doing, that you

 5              understand your rights, that you understand

 6              the consequences entering a plea of guilty,

 7              and for me to make sure that you are in fact

 8              guilty of the offenses to which you’re

 9              offering to plead guilty today because I

10              can’t accept a guilty plea from someone who

11              is not guilty of the offenses to which

12              they’re offering to plead guilty.

13                    If at any point during my questioning I

14              ask you a question that you don’t understand

15              or it doesn’t make sense to you, please let

16              me know and I’ll try to rephrase it.         All

17              right?

18                    THE DEFENDANT:     Um-hum.

19                    THE COURT:    Very good.     Thank you.

20                    Could you please stand and raise your

21              right hand while the Courtroom Deputy puts

22              you under oath?

23

24                    JOHN EDMONDS, the Defendant herein, was

25              duly sworn by the Courtroom Deputy and
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 11 of 84
                                                                   11

 1              testified under oath as follows:

 2

 3                     THE COURT:   Mr. Edmonds, just so that

 4              you understand you have sworn to tell the

 5              truth under oath, so please be advised that

 6              if you provide any false answers to my

 7              questions you may be liable for perjury or

 8              for making a false statement under oath.          Do

 9              you understand that, sir?

10                     THE DEFENDANT:    Yes, your Honor.

11                     THE COURT:   Very good, thank you.

12                     Could you please tell me your full

13              name?

14                     THE DEFENDANT:    John Joseph Edmonds,

15              Jr..

16                     THE COURT:   And have you ever used any

17              other names, sir?

18                     THE DEFENDANT:    No, your Honor.

19                     THE COURT:   Where were you born?

20                     THE DEFENDANT:    I was born in Brooklyn,

21              New York.

22                     THE COURT:   And so just for the record

23              you are a U.S. citizen, correct?

24                     THE DEFENDANT:    Yes, your Honor.

25                     THE COURT:   How old are you, sir?
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 12 of 84
                                                                  12

 1                     THE DEFENDANT:    I am 36 years old.

 2                     THE COURT:   And what level of education

 3              have you had?

 4                     THE DEFENDANT:    I received four years

 5              of undergraduate education.

 6                     THE COURT:   Are you presently under the

 7              influence of any alcohol, drugs or medicine,

 8              sir?

 9                     THE DEFENDANT:    No, sir.

10                     THE COURT:   Have you had any alcohol,

11              drugs or medicine within the past 72 hours?

12                     THE DEFENDANT:    I’ve had my high blood

13              pressure medication, sir.

14                     THE COURT:   Okay.   And is there

15              anything about the high blood pressure

16              medication that makes it difficult for you

17              to understand or follow what’s going on in

18              the courtroom today?

19                     THE DEFENDANT:    No, your Honor.

20                     THE COURT:   Are you now or have you

21              recently been under treatment by any

22              psychiatrist, psychologist or other mental

23              health provider?

24                     THE DEFENDANT:    Yes, your Honor.

25                     THE COURT:   And without getting into
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 13 of 84
                                                                   13

 1              the specifics of that is there anything

 2              about either the treatment or any diagnosis

 3              that makes it difficult for you to follow

 4              what’s going on in the courtroom today?

 5                     THE DEFENDANT:     No, your Honor.

 6                     THE COURT:   Thank you.    How is your

 7              health today?

 8                     THE DEFENDANT:     Good, you Honor.

 9                     THE COURT:   Is your mind clear?      Are

10              you able to understand what’s going on in

11              the courtroom?

12                     THE DEFENDANT:     Absolutely, your Honor.

13                     THE COURT:   Good.

14                     Attorney DiBenedetto, can you tell me

15              whether you’ve had any difficulty dealing

16              with Mr. Edmonds?

17                     MR. DiBENEDETTO:     No, Judge.   None at

18              all.

19                     THE COURT:   Very good.    Have you any

20              doubts as to his competence to proceed with

21              a plea at this point?

22                     MR. DiBENEDETTO:     No, Judge.

23                     THE COURT:   Okay.

24                     Mr. Edmonds, are you satisfied with the

25              services of your attorney?
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 14 of 84
                                                                  14

 1                    THE DEFENDANT:     Absolutely, your Honor.

 2                    THE COURT:    All right.    Have you

 3              received a copy of the document containing

 4              the written charges against you also known

 5              as the information?

 6                    THE DEFENDANT:     I have, your Honor.

 7                    THE COURT:    And have you had a chance

 8              to discuss the charges fully with your

 9              attorney?

10                    THE DEFENDANT:     Yes, we have discussed

11              it.

12                    THE COURT:    Do you understand the

13              charges?

14                    THE DEFENDANT:     Yes, your Honor.

15                    THE COURT:    All right.    You may be

16              seated, thank you.

17                    Now, the charges to which I’m told you

18              want to plead guilty, sir, are contained in

19              a two-count information.       Under Count 1

20              you’re charged with conspiracy to commit

21              wire fraud in violation of 18 United States

22              Code Section 1343, commodities fraud in

23              violation of 18 USC Section 1348(1),

24              commodities price manipulation in violation

25              of 7 United States Code Section 13(a)(2) and
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 15 of 84
                                                                    15

 1              spoofing in violation of 7 United States

 2              Code Section 68(5)(c) and 13(a)(2) all in

 3              violation of 18 United States Code Section

 4              371.

 5                     Under Count 2 you would entering a plea

 6              of guilty to commodities fraud in violation

 7              of 18 United States Code 1348(1).

 8                     Do you understand that these charges

 9              are felony charges, sir?       In other words,

10              they are crimes punishable by more than one

11              year in jail?

12                     THE DEFENDANT:    I understand, your

13              Honor.

14                     THE COURT:   I understand that you want

15              to waive your right to indictment and enter

16              a plea of guilty to those charges.        Is that

17              correct, sir?

18                     THE DEFENDANT:    Yes, your Honor.

19                     THE COURT:   All right.    Before I can

20              allow you to do so I need to make sure that

21              you understand that you have the right to

22              have your case presented to a grand jury, so

23              please listen carefully while I discuss that

24              with you.

25                     Under the United States Constitution
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 16 of 84
                                                                       16

 1              the Government can’t prosecute someone for a

 2              felony charge unless it first obtains an

 3              indictment from a federal grand jury.         The

 4              federal grand jury is a group of citizens

 5              who are called in to hear the Government’s

 6              evidence and the grand jury is composed of

 7              at least 16 but not more than 23 people.

 8                    Before a grand jury could indict you of

 9              the charges that you are thinking about

10              entering a plea of guilty to at least 12 of

11              the grand jurors would have to find probable

12              cause that a crime was committed and

13              probable cause that you in fact committed

14              that crime.

15                    I’m told that you want to waive or give

16              up your right to indictment and not have

17              your case presented to grand jury.        If you

18              decide to do that, sir, you need to know

19              that you’re giving up the possibility that

20              after hearing the Government’s evidence a

21              grand jury might refuse to indict you.            Do

22              you understand that, sir?

23                    THE DEFENDANT:     Yes, your Honor.

24                    THE COURT:    And if you chose not to

25              waive your right to indictment the
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 17 of 84
                                                                  17

 1              Government may present the case to a grand

 2              jury and ask the grand jury to indict you,

 3              and the grand jury may or may not indict you

 4              based on the evidence.      If you decide to

 5              waive your right to indictment then the

 6              charges against you will be brought against

 7              you by way of the information that I think

 8              you probably have in front of you right now,

 9              and the Government would proceed with that

10              information the same as though you had

11              actually been indicted.       Do you understand

12              that, sir?

13                    THE DEFENDANT:     Yes, your Honor.

14                    THE COURT:    And have you discussed

15              waiving your right to indictment with your

16              attorney, sir?

17                    THE DEFENDANT:     I have, your Honor.

18                    THE COURT:    Do you understand your

19              right to indictment as I’ve just explained

20              it to you?

21                    THE DEFENDANT:     I do.

22                    THE COURT:    Do you have any questions

23              about your right?

24                    THE DEFENDANT:     I don’t.

25                    THE COURT:    Have any threats or
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 18 of 84
                                                                    18

 1              promises been made to you to induce you to

 2              waive your right to indictment today?

 3                    THE DEFENDANT:       No, your Honor.

 4                    THE COURT:    Is anyone forcing you in

 5              any way to waive your right to indictment

 6              today?

 7                    THE DEFENDANT:       No, your Honor.

 8                    THE COURT:    Do you want to waive your

 9              right to indictment, sir?

10                    THE DEFENDANT:       Yes, your Honor.

11                    THE COURT:    Let’s ask each of the

12              lawyers.    Is there reason why Mr. Edmonds

13              should not waive his right to indictment

14              today?

15                    MR. PERRY:    None that I know of, your

16              Honor.

17                    MR. DiBENEDETTO:       No, Judge.

18                    THE COURT:    Very good.     Thank you.

19                    Attorney Perry, have you prepared the

20              waiver form?

21                    MR. PERRY:    Yes.     Attorney DiBenedetto

22              has it right now.

23                    THE COURT:    All right.     In that case

24              you may go ahead and sign the form here in

25              open court, sir, both you and your attorney.
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 19 of 84
                                                                   19

 1                    MR. DiBENEDETTO:      Judge, the document

 2              was signed just before your Honor took the

 3              bench.

 4                    THE COURT:    All right.    So let me just

 5              ask Mr. Edmonds based on the questions that

 6              I have asked you here in open court and

 7              based on the explanation that I have given

 8              you concerning your right to have your case

 9              presented to a grand jury, is there anything

10              I have said or disclosed to you that have

11              caused you in any way to change your mind

12              about signing that form and waiving your

13              right to indictment, sir?

14                    THE DEFENDANT:     No, your Honor.

15                    THE COURT:    Very good.    In that case

16              you may go ahead and file the form.

17                    MR. DiBENEDETTO:      Thank you, Judge.

18                    MR. PERRY:    And your Honor, I’m holding

19              a copy of the signed information in my hand.

20              May I approach?

21                    THE COURT:    Yes, you may.     Thank you.

22                    (Pause.)

23                    THE COURT:    Okay.    I have reviewed the

24              Waiver of Indictment form based on the form

25              as well as the answers given to me here in
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 20 of 84
                                                                   20

 1              open court.     I find that Mr. Edmonds has

 2              knowingly, intelligently and voluntarily

 3              waived his right to indictment and therefore

 4              I will accept his waiver and I am signing

 5              the form here in open court.

 6                    And so for the record I am handing the

 7              fully executed form with my signature as

 8              well as the signed, originally signed

 9              information to my Courtroom Deputy for

10              filing.

11                    Mr. Edmonds, as I indicated earlier in

12              the proceeding one of the reasons that we’re

13              having the hearing is to make sure that you

14              understand your rights.       I’m sure that your

15              lawyer has already explained your rights to

16              you but I need to make sure you understand

17              them so please bear with me while I go over

18              them again with you.

19                    As I indicated earlier the first and

20              most important thing that you need to

21              understand is that you have the right to

22              enter a plea of not guilty and continue with

23              that plea of not guilty even if you are in

24              fact guilty of the offenses to which you’re

25              offering to plead guilty today.        If you
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 21 of 84
                                                                  21

 1              decide to enter a plea of not guilty and

 2              continue with that plea of not guilty you’ll

 3              be entitled to a trial by a jury with the

 4              assistance of an attorney at each and every

 5              phase of the proceedings against you, and as

 6              I indicated earlier if you cannot afford an

 7              attorney to represent you the Court can and

 8              will appoint an attorney at no cost to you.

 9              Do you understand that, sir?

10                    THE DEFENDANT:     Yes, your Honor.

11                    THE COURT:    And if you decide to go to

12              trial you would be presumed innocent and the

13              Government would have to prove your guilt

14              beyond a reasonable doubt.       If the

15              Government were to fail to prove your guilt

16              beyond a reasonable doubt you would have to

17              be found not guilty.      Do you understand

18              that, sir?

19                    THE DEFENDANT:     Yes, your Honor.

20                    THE COURT:    Again, if you decide to

21              enter a plea of not guilty and go to trial,

22              during the course of any such trial any

23              witnesses for the Government would have to

24              come to court and testify in your presence,

25              and your lawyer would have the right to
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 22 of 84
                                                                  22

 1              cross examine those witnesses as well as to

 2              object to any evidence offered by the

 3              Government.     Do you understand that you have

 4              that right, sir?

 5                     THE DEFENDANT:    Yes, your Honor.

 6                     THE COURT:   And at a trial you would

 7              have the right to testify if you chose to do

 8              so, however you would not be required to

 9              testify.    If you chose not to testify the

10              jury would be instructed that it could not

11              hold that fact against you.       Do you

12              understand that, sir?

13                     THE DEFENDANT:    Yes, your Honor.

14                     THE COURT:   And if the case were to go

15              to trial you would have the right to present

16              evidence in your defense and to require the

17              attendance of witnesses to testify in your

18              defense, but you would not be required to

19              present any evidence or call any witnesses

20              during your defense.      If you decided not to

21              present any evidence or call any witnesses

22              during your defense a jury would be

23              instructed that it could not hold those

24              facts against you.      Do you understand that,

25              sir?
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 23 of 84
                                                                  23

 1                    THE DEFENDANT:     Yes, your Honor.

 2                    THE COURT:    Now, as I just explained to

 3              you at the very outset of the proceeding you

 4              have certain rights under the Constitution

 5              including a right to remain silent and

 6              something known as a privilege against self-

 7              incrimination.

 8                    Under the right to remain silent

 9              basically you have a right to remain silent,

10              you have no obligation to speak or make any

11              statement at all.      And under the privilege

12              against self-incrimination the Government

13              can’t force or compel you to produce

14              evidence against yourself in a criminal

15              case.    Do you understand these rights, sir?

16                    THE DEFENDANT:     Yes, your Honor.

17                    THE COURT:    If you decide to continue

18              with your intention to enter a plea of

19              guilty today you’ll be giving up or waiving

20              both of these rights.      More specifically,

21              I’m going to be asking you questions here in

22              open court and you’re going to have to

23              answer those questions thereby giving up or

24              waiving your right to remain silent.         And in

25              answering my questions you’re going to have
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 24 of 84
                                                                     24

 1              to specifically acknowledge your guilt

 2              thereby giving up or waiving your privilege

 3              against self-incrimination.       Do you

 4              understand that, sir?

 5                    THE DEFENDANT:     Yes, your Honor.

 6                    THE COURT:    And are you willing to

 7              waive or give up both your right to remain

 8              silent and your privilege against self-

 9              incrimination in connection with today’s

10              proceeding?

11                    THE DEFENDANT:     I am, your Honor.

12                    THE COURT:    If you decide to continue

13              with your intention to enter a plea of

14              guilty and Judge Chatigny accepts your plea

15              of guilty, you’ll be giving up you

16              constitutional right to a jury trial as well

17              as all of the other rights that I’ve just

18              explained to you here in open court.         There

19              will be no trial of any kind.        Instead you

20              would be found guilty based on your plea of

21              guilty.    Do you understand that, sir?

22                    THE DEFENDANT:     Yes, your Honor.

23                    THE COURT:    Do you have any questions

24              about any of the rights that I’ve just

25              explained to you here in open court, sir?
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 25 of 84
                                                                     25

 1                    THE DEFENDANT:     I do not at this time,

 2              your Honor.

 3                    THE COURT:    You understand all of the

 4              rights that I’ve just explained to you.

 5                    THE DEFENDANT:     Yes, your Honor.

 6                    THE COURT:    All right.    Are you willing

 7              to give up all of the rights that I’ve just

 8              explained to you in connection with today’s

 9              proceeding?

10                    THE DEFENDANT:     Yeah, your Honor.

11                    THE COURT:    All right.    So there is a

12              plea agreement dated October 9th, 2018.           Have

13              you had a chance to read that document, sir?

14                    THE DEFENDANT:     Yes, your Honor.

15                    THE COURT:    All right.    And have you

16              had a chance to discuss it fully with your

17              attorney?

18                    THE DEFENDANT:     I have, your Honor.

19                    THE COURT:    Do you understand the

20              agreement?

21                    THE DEFENDANT:     Yes.

22                    THE COURT:    All right.    Do you wish to

23              sign the agreement?

24                    THE DEFENDANT:     Yes, your Honor.

25                    THE COURT:    All right.    There is a
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 26 of 84
                                                                     26

 1              signature line on page 9.       You may go ahead

 2              and sign that here in open court.

 3                    (Pause.)

 4                    MR. PERRY:    Would your Honor like the

 5              parties to sign the stipulation at this time

 6              as well?

 7                    THE COURT:    Not yet, no.     Thank you.

 8                    MR. PERRY:    Sorry, your Honor.      I keep

 9              jumping the gun here.      I apologize.

10                    THE COURT:    No worries, thank you.

11                    (Pause.)

12                    THE COURT:    So, Mr. Edmonds, I’ve just

13              had you sign the signature line on page 9 of

14              the plea agreement.      There is another

15              signature line on page -- I thought there

16              was a second one -- page 11.       I’m not going

17              to have you sign that just yet.        Instead

18              what I want to do is make sure that you

19              understand that if during the course of

20              today’s hearing I say something that comes

21              as a surprise to you or you hear something

22              that causes you to change your mind about

23              entering a plea of guilty, you have the

24              right just to say to me, hey, I’ve changed

25              my mind or I don’t want to do this and I
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 27 of 84
                                                                  27

 1              will end the proceeding right then and

 2              there.    And for that reason I don’t have you

 3              signed the second signature line under the

 4              stipulation of offense conduct which is

 5              basically you saying here’s what I did that

 6              shows that I’m guilty.      I don’t have you

 7              sign that up until the very moment that you

 8              officially stand up and formally enter a

 9              plea of guilty.

10                    I also leave that signed plea agreement

11              at your table as a reminder to you that you

12              have the right at any point during this

13              proceeding to change you mind.        So please

14              keep that in mind.

15                    THE DEFENDANT:     Thank you, your Honor.

16                    THE COURT:    You’re welcome.

17                    I’m going to have the Government

18              summarize the terms of the plea agreement

19              here in open court.      You may go ahead and

20              follow along on your copy as we proceed.

21                    So, Attorney Perry.

22                    MR. PERRY:    Thank you, your Honor.

23                    The proposed plea agreement takes the

24              form of a 12-page letter to Attorney

25              DiBenedetto bearing today’s date, October
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 28 of 84
                                                                   28

 1              9th, 2018.

 2                    On page 1 the proposed agreement sets

 3              forth the nature of the offenses to which

 4              Mr. Edmonds apparently wishes to plead

 5              guilty.    Those offenses are alleged in the

 6              two-count information that’s not been filed

 7              and they are, first, what’s known as a

 8              multi-object conspiracy all in violation of

 9              Title 18 United States Code Section 371.          In

10              other words, it is a conspiracy to commit

11              four other crimes, those crimes being wire

12              fraud, commodities fraud, commodities price

13              manipulation and spoofing, again all in

14              violation of Section 371 of Title 18 of the

15              United States Code.      That’s the first

16              charge.

17                    The second charge is alleged in Count 2

18              of the information is a substantive count of

19              commodities fraud in violation of Title 18,

20              United States Code section 1348(1).

21                    The proposed agreement then goes on to

22              describe the essential elements in each of

23              those charges.     Would your Honor have me

24              cover those now?

25                    THE COURT:    Yes, please.     Thank you.
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 29 of 84
                                                                     29

 1                    MR. PERRY:    Thank you, your Honor.

 2                    THE COURT:    Actually you can hold off

 3              until we get to -- I’m going to do that

 4              separately.

 5                    MR. PERRY:    Yes, your Honor.

 6                    Beginning on page 2 the proposed

 7              agreement sets forth the maximum penalties

 8              that could be applied, that could be imposed

 9              for each of the offenses.       I’m now in the

10              middle of page 2 setting forth the maximum

11              possible term of imprisonment that could be

12              imposed under the statute.       For Count 1 that

13              is 5 years of imprisonment; for Count 2 that

14              is 25 years of imprisonment.       As a result

15              Mr. Edmonds, if he does go forward and plead

16              guilty today, faces a maximum total term of

17              imprisonment for both offenses of 30 years.

18                    In addition if the Court, and here that

19              would be Judge Chatigny at the time of

20              sentencing, ultimately were to impose a

21              sentence that includes a term of

22              imprisonment, Judge Chatigny could also

23              impose a term of supervised release.         As to

24              Count 1 that would be up to 3 years; as to

25              Count 2 the maximum term of supervised
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 30 of 84
                                                                  30

 1              release would be 5 years.       And for either

 2              count if Mr. Edmonds were to violate any

 3              term of his supervised release he would face

 4              an additional term of imprisonment of up to

 5              2 years per violation at to Count 1, up to 3

 6              years per violation as to Count 2.

 7                    My understanding under the guidelines

 8              is that the recommendation is that any term

 9              of supervised release if such a term were to

10              be imposed on both counts would run

11              concurrently.

12                    THE COURT:    So let me ask you on that

13              one because it’s a little confusing

14              potentially and I want to make sure everyone

15              understands it, especially Mr. Edmonds.

16                    So if there’s a violation of the terms

17              of supervised release, since the terms don’t

18              typically break down by count, is he looking

19              at 2 plus 3 years or is he looking at the

20              higher 3 year?     Because a judge isn’t

21              typically going to say I find that you have

22              violated the release as it relates to Count

23              1 versus Count 2.      So if he were to violate

24              what is he looking at, 5 years, 2 years or 3

25              years?
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 31 of 84
                                                                    31

 1                    MR. PERRY:    I haven’t thought that

 2              through, your Honor.      My assumption is that

 3              it’s -- let me back up and say the parties

 4              haven’t explicitly discussed that.        I don’t

 5              know the answer as a matter of law.

 6                    My assumption, for whatever that may be

 7              worth and it may be worth very little, is

 8              that the term of supervised release would

 9              actually have to be imposed separately as to

10              each of the counts, and that in theory he

11              could be facing up to 5 years.        I think as a

12              practical matter it’s very unlikely and that

13              it would likely be that the same conditions

14              are imposed as to each of the counts.

15                    THE COURT:    Okay.

16                    MR. PERRY:    And such that the violation

17              could be I suppose a maximum of 3 years.          In

18              other words, if Mr. Edmonds were to violate

19              a term of supervised release and that

20              violation -- or as to each count and the

21              maximum were imposed, I think it would be 2

22              years for Count 1, 3 hears for Count 2, but

23              those would be concurrent, such that the

24              effective term would be 3 years from the

25              Government.
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 32 of 84
                                                                  32

 1                    THE COURT:    All right.

 2                    MR. PERRY:    That’s my understanding,

 3              but I --

 4                    THE COURT:    That’s how I would have

 5              construed it.

 6                    MR. PERRY:    Yeah.

 7                    THE COURT:    And there will be a point

 8              where I have to advise Mr. Edmonds of the

 9              potential consequences of entering a plea of

10              guilty, but I wasn’t frankly completely sure

11              on that answer, so I thought I’d interrupt

12              your presentation and put you on the spot

13              with hit.

14                    MR. PERRY:    Sure.    So that’s my best

15              effort to construe an issue that frankly I

16              had not anticipated.        I think that’s

17              probably the right reading, you know, to the

18              extent that I am right now limiting the term

19              of imprisonment that the Government could

20              advocate in the future.        Knowing that I’m

21              like going to be the person who is on the

22              hook for this later on, I’m comfortable

23              tying my hands, the Government hands in that

24              fashion.    But as to what the correct answer

25              is I can only offer by best guesses.
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 33 of 84
                                                                    33

 1                    THE COURT:    I understand.     Thank you.

 2                    MR. PERRY:    Shall I continue?

 3                    THE COURT:    Yes, please.     Thank you.

 4                    MR. PERRY:    I’m on the top of page 3

 5              right now, your Honor.      So each of the

 6              offenses alleged in the information carries

 7              a maximum fine of $250,000.        That’s subject

 8              to one proviso under what’s known as the

 9              alternate fine provision, Title 18 United

10              States Code Section 357.       Under the

11              alternate find provision the maximum fine

12              that could be imposed is either that figure

13              I just mentioned, $250,000, or twice the

14              gross or twice the gross loss flowing from

15              the offense.

16                    Here the parties are not yet in a

17              position or have calculated on what either

18              of those figures could be, but under that

19              provision whichever is -- whatever is the

20              highest amount, twice the gross gain, twice

21              gross loss or $250,000, would be the maximum

22              fine that could be imposed as to each count.

23                    There’s also a mandatory special

24              assessment of $100 on each count of

25              conviction, meaning a total of $200 that Mr.
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 34 of 84
                                                                   34

 1              Edmonds is agreeing to pay today.        There’s

 2              also restitution which would be mandatory

 3              under Title 18 United States Code Section

 4              3663(a).

 5                    Flowing from the fact that the parties

 6              have not yet determined the loss amount we

 7              also don’t as we stand here today understand

 8              the restitution, what the restitution amount

 9              could be.    That will be by the sentencing

10              court with input from the parties I’d

11              imagine, but pursuant to the provisions of

12              Section 3664 of Title 18 United States Code.

13                    I should also say that as set forth --

14              well, the plea agreement by virtue of the

15              absence of any agreement as to restitution,

16              Mr. Edmonds is reserving his right to argue

17              for apportionment under 3664 or any other --

18              otherwise reserving his arguments as to

19              restitution.

20                    The agreement then goes on to discuss

21              the general applicability of the sentencing

22              guidelines in this case, and then I’m on

23              page 4 now to discuss what’s known as

24              acceptance of responsibility.        Essentially

25              under this provision of the proposed
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 35 of 84
                                                                  35

 1              agreement the Government is agreeing based

 2              on Mr. Edmonds’ prompt acceptance of

 3              responsibility if he does go forward and

 4              enter a guilty plea today, that he should

 5              receive some credit under the guidelines in

 6              the form of a 2 or I believe more like a 3-

 7              point reduction in his total offense level.

 8              That would go down to his ultimate benefit

 9              because it would lower his advisory

10              sentencing guidelines range of imprisonment

11              under their guidelines.

12                    So the Government is agreeing to make

13              that recommendation to Judge Chatigny at the

14              time of sentencing.      When I say that

15              recommendation I mean of course that Mr.

16              Edmonds should receive credit for his

17              acceptance of responsibility.

18                    However, that agreement on the

19              Government’s part is contingent on Mr.

20              Edmonds continuing to accept responsibility

21              by truthfully admitting the conduct

22              comprising both offense of conviction and

23              any other additional relevant conduct for

24              which he would be accountable under the

25              guidelines, as well as Mr. Edmonds
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 36 of 84
                                                                  36

 1              truthfully disclosing to the Government and

 2              to the United States Probation Office

 3              certain personal information, including a

 4              truthful and complete financial affidavit.

 5                    Furthermore, as set forth in the

 6              agreement, the Government would reserve the

 7              right to seek denial for that credit or

 8              acceptance of responsibility in any of the

 9              following circumstances:       First, that the

10              Government comes into possession of new

11              information indicating that Mr. Edmonds has

12              not in fact terminated or withdrawn from his

13              criminal conduct and associations, or

14              information that could provide a basis of

15              adjustment for obstructing or impeding

16              justice.    Or third, if any terms of release

17              are imposed on Mr. Edmonds either by your

18              Honor today or some future date and Mr.

19              Edmonds were to violate those terms, in any

20              of those situations the Government would be

21              free to not recommend to the Court and that

22              Mr. Edmonds receive credit for his

23              acceptance of responsibility.

24                    If that does happen, and of course no

25              one today perceives that it will, but if it
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 37 of 84
                                                                       37

 1              does happen Mr. Edmonds would not be

 2              permitted to withdraw his pleas of guilty

 3              for that reason.

 4                    I suppose I should pause here for one

 5              moment.    I’ve been referring broadly to the

 6              Government, and this is set forth in the

 7              plea agreement but I should put on the

 8              record as well.     Very often when I appear in

 9              front of your Honor or my colleagues do,

10              when we say the Government we are referring

11              to the United States Attorney’s Office for

12              the District of Connecticut.

13                    Here I’m referring not only to my

14              office but to the broad section of the

15              Criminal Division of the U.S. Department of

16              Justice.    When I say Government I’m

17              referring to both of those entities.

18                    THE COURT:    Very good.

19                    MR. PERRY:    The proposed agreement then

20              goes on on page 5 to -- I suppose I should

21              say this as well, there is no guideline

22              stipulation in this case at this point.           In

23              other words, the parties have not attempted

24              to come up with a calculation as to what we,

25              the parties, believe is the correct
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 38 of 84
                                                                       38

 1              guidelines number at the end of the day, and

 2              the parties are reserving their rights to

 3              make arguments ultimately to Judge Chatigny

 4              about what the guidelines level should be.

 5                    The agreement then goes on to describe

 6              various rights that Mr. Edmonds would be

 7              waiving if does go forward and enter his

 8              guilty plea today.      Your Honor has already

 9              covered those so with your permission I will

10              move over several of those.

11                    I do want to in particular focus on

12              several provisions beginning on page 6.           One

13              is a Waiver of Statute of Limitations.            If

14              Mr. Edmonds does enter pleas of guilty today

15              he is expressly agreeing to waive any

16              defense or objection to those pleas that

17              might be available to him based on the

18              statute of limitations.       In other words,

19              he’s agreeing not to come forward at some

20              future date and saying I want to withdraw

21              one or both guilty pleas because the conduct

22              that is alleged, the conduct that’s being

23              charged is simply too old to be charged at

24              this date and time.

25                    Similarly in a provision entitled
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 39 of 84
                                                                   39

 1              Waiver of Venue, Mr. Edmonds would be

 2              agreeing to waive and give up any defense or

 3              objection with respect to venue here in the

 4              District of Connecticut.

 5                    Furthermore, if Mr. Edmonds does plead

 6              guilty today he is agreeing to waive any

 7              challenge to the fact of his guilt, in other

 8              words, to the conviction itself.        He can’t

 9              come forward absent some fundamental defect

10              in today’s proceeding, he can’t come forward

11              at some future date and say I wish to

12              withdraw one or both guilty pleas, I’m not

13              in fact guilty.

14                    There is a different provision

15              beginning on page 6 and carrying over to

16              page 7 entitled Waiver of Right to Appeal or

17              Collaterally Attack Sentence.        And this goes

18              not to the fact of guilt or innocence but to

19              the sentence that will ultimately be imposed

20              by Judge Chatigny.      And Mr. Edmonds if he

21              does enter a guilty plea today and enter

22              into this agreement is agreeing to waive his

23              right to challenge the sentence that’s

24              imposed so long as it’s below the statutory

25              maximum term of imprisonment here for both
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 40 of 84
                                                                  40

 1              counts, meaning if the sentence is not more

 2              than 30 years of imprisonment, and there are

 3              other terms that are below certain statutory

 4              maximums, but 3 years of supervised release,

 5              $200 special assessment and $250,000 fine,

 6              as long as the total effective sentence does

 7              not exceed those terms, Mr. Edmonds will be

 8              waiving his right to appeal that sentence or

 9              judgment and attacking any other proceeding.

10              Meaning if he goes forward today, he pleads

11              guilty, one, he cannot seek to withdraw

12              either or both of the guilty pleas in some

13              future proceeding absent some fundamental

14              constitutional effect or claim of

15              ineffective assistance of counsel.

16                    And two, whatever sentence is imposed,

17              as long as it’s lower than those terms or it

18              doesn’t exceed those terms I should say,

19              he’s agreeing not to seek review of the

20              sentence by any other court or any higher

21              court.

22                    The agreement then goes on to describe

23              the fact that Mr. Edmonds, if he does enter

24              this agreement and pleads guilty, he’s doing

25              so freely and voluntarily without any
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 41 of 84
                                                                    41

 1              threats or other promises not set forth in

 2              this agreement.

 3                    There are certain collateral

 4              consequences that will flow from any

 5              conviction and those are described on pages

 6              7 and 8.    Important on page 8, and this

 7              relates to Mr. Edmonds’ past work as a

 8              trader, and I’m spelling that T-R-A-D-E-R,

 9              that Mr. Edmonds understands that by virtue

10              of the -- at least the 371 conspiracy

11              conviction and that’s in Count 1, he will be

12              suspended from registration and denied

13              registration or re-registration for 5 years

14              or such longer period as the Commodity

15              Futures Trading Commission may determine.

16              And that during that period he essentially

17              -- I just want to be very clear about this

18              -- will not be able by virtue of that

19              suspension to work in the field that has

20              been his field now for over a decade.         And

21              that’s an important collateral conviction

22              and so I just wanted to, as a collateral

23              consequence, I just wanted to stress that.

24                    On page 8 the agreement describes that

25              if Mr. Edmonds does go forward and enter
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 42 of 84
                                                                   42

 1              guilty pleas today, and if those guilty

 2              please are accepted by Judge Chatigny that

 3              will satisfy his federal criminal liability

 4              here in the District of Connecticut and with

 5              the Fraud Section of the Criminal Division

 6              as a result of his participation in the

 7              conduct that forms the basis of the charges

 8              in the information.

 9                    I think that covers it, your Honor.

10                    THE COURT:    All right.    Thank you.

11                    MR. PERRY:    Thank you.

12                    THE COURT:    You may be seated.

13                    Mr. Edmonds, since there is a provision

14              on pages 6 and 7 of your plea agreement in

15              which you give up your right to appeal or

16              collaterally attack your conviction or

17              sentence, I want to go through that

18              provision with you just to make sure you

19              understand it, so please listen carefully

20              and you may follow along when I get there.

21                    So under certain circumstances the law

22              provides that a defendant may have the right

23              to appeal or collaterally attack his

24              conviction and sentence.       An appeal is when

25              a defendant takes his case to a higher court
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 43 of 84
                                                                  43

 1              and askes that Appellate Court to review the

 2              case for mistakes or legal error.

 3                    A collateral attack is when a defendant

 4              files a separate case which legally attacks

 5              his conviction or his sentence.        In other

 6              words, in that separate case the defendant

 7              argues that there was something legally

 8              wrong with the conviction or sentence and

 9              asks the Court to set aside the conviction

10              or the sentence or both.       That separate

11              action is often referred to as a habeas

12              action.    Do you generally understand what

13              I’ve just described to you, sir?

14                    THE DEFENDANT:     Yes, your Honor.

15                    THE COURT:    Now, on pages 6 and 7 of

16              your agreement with the Government you’re

17              giving up the right to appeal or

18              collaterally attack your conviction in any

19              proceeding.     You’re also giving up the right

20              to appeal or collaterally attack your

21              sentence as long as the sentence does not

22              exceed 30 months of imprisonment, a 3-year

23              term of supervised release, a $200 special

24              assessment and a fine of $250,000.

25                    Have you read the appeal waiver
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 44 of 84
                                                                   44

 1              provision in the plea agreement, sir?

 2                    THE DEFENDANT:     I have, your Honor.

 3                    THE COURT:    And have you had a chance

 4              to discuss it fully with your attorney?

 5                    THE DEFENDANT:     Yes, your Honor.

 6                    THE COURT:    Has your lawyer explained

 7              the appeal waiver provision to your

 8              satisfaction?

 9                    THE DEFENDANT:     He has, your Honor.

10                    THE COURT:    Do you have any questions

11              about it?

12                    THE DEFENDANT:     At this time I do not.

13                    THE COURT:    Okay.   Are you confident

14              that you understand the provision?

15                    THE DEFENDANT:     Yes, your Honor.

16                    THE COURT:    Very good.    Thank you.

17                    Mr. Edmonds, does the agreement that

18              was outlined here in open court by the

19              Assistant U.S. Attorney and that you have in

20              front of you fully and accurately reflect

21              your entire understanding of the agreement

22              that you’ve entered into with the

23              Government?

24                    THE DEFENDANT:     Yes, your Honor.

25                    THE COURT:    All right.    Other than the
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 45 of 84
                                                                  45

 1              promises contained in the written agreement

 2              has anyone made any promises to you that

 3              have caused you to want to change your plea

 4              or to enter a plea of guilty today?

 5                    THE DEFENDANT:     Has anybody changed?

 6              I’m sorry, your Honor.

 7                    THE COURT:    I’m sorry.    I rephrased

 8              that midstream.

 9                    THE DEFENDANT:     That’s okay.

10                    THE COURT:    Other than the promises

11              contained in the written agreement has

12              anyone made any promises to you that have

13              caused you to want to enter a plea of guilty

14              today?

15                    THE DEFENDANT:     No, your Honor.

16                    THE COURT:    Has anyone made any

17              promises to you as to what your sentence

18              will be?

19                    THE DEFENDANT:     No, your Honor.

20                    THE COURT:    Has anyone threatened you

21              in any way in an attempt to get you to plead

22              guilty today?

23                    THE DEFENDANT:     No, your Honor.

24                    THE COURT:    Has anyone attempted to

25              coerce or intimidate or force you into
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 46 of 84
                                                                   46

 1              pleading guilty today?

 2                    THE DEFENDANT:     No, your Honor.

 3                    THE COURT:    Do you want to plead guilty

 4              today because you choose to do so

 5              voluntarily and of your own free will, sir?

 6                    THE DEFENDANT:     Yes, your Honor.

 7                    THE COURT:    Okay.   All right.

 8                    I now want to discuss the possible

 9              sentence and other consequences of entering

10              a plea of guilty today, so please listen

11              carefully while I do so.

12                    If you decide to continue with your

13              decision to enter a plea of guilty today the

14              Court can sentence you under Count 1, which

15              is the conspiracy count, to a maximum term

16              of imprisonment of 5 years.       Under Count 2,

17              which is the commodities fraud offense,

18              there is a maximum term of imprisonment of

19              25 years for a total of 30 years under the

20              two counts combined.

21                    For Count 1 you face a term of

22              supervised release of not more than 3 years

23              and for Count 2 a term of supervised release

24              for not more than 5 years.       Supervised

25              release just so that you understand is a
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 47 of 84
                                                                  47

 1              form of court ordered supervision and it

 2              applies once you are released from any term

 3              of imprisonment, and while on supervised

 4              release you would be required to comply with

 5              certain conditions including that you do not

 6              commit any crimes.

 7                    If you were to violate any condition of

 8              your supervised release you could be

 9              required to serve a further term of

10              imprisonment of 2 years per violation with

11              no credit for time already spent on

12              supervised release.      That’s under Count 1.

13              And under Count 2 a violation could result

14              in a further term of imprisonment of 3 years

15              per violation with no credit for time

16              already spent on supervised release, or

17              rather in prison.

18                    As you heard earlier I had a dialogue

19              with the Assistant United States Attorney

20              about what the 2-year, 3-year violation

21              means and I will tell you it’s not crystal

22              clear to me what it means.       It may mean that

23              you could spend as many as 5 years per

24              violation, 2 years on one count, 3 on the

25              other, or it may mean that you can spend 3
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 48 of 84
                                                                  48

 1              years per violation because in theory the 2

 2              years and the 3 years for any violation

 3              would run concurrently.       I tend to think

 4              that the 3-year maximum is the more

 5              appropriate one but I will not be making

 6              that decision.      That is Judge Chatigny’s

 7              decision.

 8                     The Government also seems to believe

 9              that it would be 3 years per violation and

10              of course the Government would be the entity

11              that makes the argument if this happens in

12              front of Judge Chatigny.       But again I have

13              to point out the answer is not crystal

14              clear.    Judge Chatigny is the one who will

15              ultimately make that determination, so it

16              could be as much as 5 years, and so I want

17              to at least pause for a moment and make sure

18              that you understand that, sir.

19                     THE DEFENDANT:    Yes, your Honor.     Thank

20              you.

21                     THE COURT:   You’re welcome.

22                     Of course the easiest way to avoid that

23              is not to violate any conditions, he said

24              with moment of levity.

25                     Continuing on with the various
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 49 of 84
                                                                  49

 1              consequences and penalties for entering a

 2              plea of guilty, each offense carries a

 3              maximum fine of $250,000 subject to what’s

 4              known as the -- excuse me, what’s known as

 5              the alternative fine.      And that provision

 6              basically provides that the maximum fine

 7              that may be imposed on you is the greatest

 8              of the following amounts; twice the gross

 9              gain to you resulting from the offense,

10              twice the gross loss resulting from the

11              offense, or $250,000.      As we sit here today

12              it sounds like nobody knows the answer as to

13              which one of those would be the maximum but

14              what you need to understand is if you

15              continue with your intention to enter a plea

16              of guilty today you would pay the maximum of

17              those three amounts that I’ve just

18              described.    Do you understand that, sir?

19                    THE DEFENDANT:     Yes, your Honor.

20                    THE COURT:    Continuing on with the

21              other consequences of entering a plea of

22              guilty today you could be required to pay

23              the cost to the United States Government of

24              any period of imprisonment, probation or

25              supervised release.      If a sentence of
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 50 of 84
                                                                  50

 1              imprisonment is imposed the applicable rate

 2              would be $2,036.92 per month.        If a sentence

 3              of probation or supervised release is

 4              imposed the applicable rate would be $294.60

 5              per month.    If a fine of more than $2,500 is

 6              imposed you can pay interest on any fine

 7              amount that is not paid within 15 days of

 8              the date you were sentenced.       In addition,

 9              you would be required to pay a mandatory

10              special assessment of $100 on each count of

11              conviction for a total of $200.

12                    Finally, the Court could order you to

13              make restitution as set forth in the rider

14              on restitution which is page 12 of the plea

15              agreement.    I asked you earlier if you have

16              read the entire plea agreement and if you

17              understand the plea agreement.        You had

18              answered yes to both those questions but I

19              just want to make sure for the record that

20              that included page 12 which is the rider

21              concerning restitution, sir.

22                    THE DEFENDANT:     Yes, your Honor.

23                    THE COURT:    Very good.    Thank you.

24                    Let me ask the lawyers if my statement

25              of the penalties and consequences is
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 51 of 84
                                                                      51

 1              correct.

 2                    MR. PERRY:    I believe it is.

 3                    MR. DiBENEDETTO:     It is, your Honor.

 4                    THE COURT:    Very good.    Thank you.

 5                    Mr. Edmonds, do you understand these

 6              possible consequences of entering a plea of

 7              guilty today?

 8                    THE DEFENDANT:     Yes, your Honor.

 9                    THE COURT:    Do you have any questions

10              either for me or for your lawyer about any

11              of the consequences or penalties that I’ve

12              just described to you here in open court?

13                    THE DEFENDANT:     No, your Honor.

14                    THE COURT:    So earlier you advised me

15              that you are a United States citizen but the

16              Federal Court of Appeals requires me to

17              advise all defendants who are thinking about

18              entering a plea of guilty as to the

19              potential consequences of a guilty plea on

20              any immigration status that may have.          So I

21              know that you advised me you are a U.S.

22              citizen but please bear with me while I

23              discuss immigration consequences with you.

24                    Under certain types of offenses known

25              as removeable offenses there are a broad
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 52 of 84
                                                                  52

 1              range of crimes for which a non-citizen can

 2              be removed from the United States or

 3              deported from the United States if he or she

 4              is found guilty of one of these offenses or

 5              he pleads guilty to one of these offenses.

 6              Removal and immigration consequences are not

 7              controlled by this court.       They are the

 8              subject of a separate proceeding.        And

 9              therefore if you are not a United States

10              citizen no one, including your attorney, can

11              advise you with any great certainty as to

12              the effect of a guilty plea on your

13              immigration status.

14                    Again, I know that you have advised me

15              that you are a United States citizen, but do

16              you understand what I’ve just described to

17              you concerning the effect of a guilty plea

18              on any immigration status that you may have?

19                    THE DEFENDANT:     Yes, your Honor.

20                    THE COURT:    Do you have any questions

21              about what I’ve just described to you?

22                    THE DEFENDANT:     I do not, your Honor.

23                    THE COURT:    I’m now going to discuss

24              the sentencing guidelines with you.

25                    The United States Sentencing Commission
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 53 of 84
                                                                  53

 1              has issued guidelines that apply to this

 2              case.    Have you and your attorney had a

 3              chance to discuss how the sentencing

 4              guidelines might apply to you?

 5                    THE DEFENDANT:     Yes, your Honor.

 6                    THE COURT:    The sentencing guidelines

 7              are advisory guidelines under which the

 8              Court calculates a recommended sentence

 9              using the specific facts of each case, and

10              the calculation results in a guideline range

11              of possible sentences.      The sentencing judge

12              in this case, Judge Chatigny, must consider

13              the sentencing guideline range as a

14              recommendation that she sentence you within

15              the sentencing guideline range, but he must

16              also consider any possible grounds for

17              departing from the sentencing guidelines.

18              In other words, Judge Chatigny is permitted

19              to tailor your sentence in light of certain

20              statutory sentencing factors outside of the

21              guidelines, but he is required to consider

22              the sentencing guidelines in determining the

23              appropriate sentence to impose.

24                    As I indicated earlier the sentencing

25              guidelines are not mandatory; they are
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 54 of 84
                                                                  54

 1              advisory.

 2                    Now, the guideline range for your case

 3              will only be determined after a document

 4              known as a presentence report is prepared by

 5              the United States Probation Office and you,

 6              your attorney, and the United States

 7              Attorney’s Office have all had a chance to

 8              read and comment on that document known as a

 9              presentence report.      Until then nobody can

10              be sure what the sentencing guideline range

11              for your case will actually be.        Do you

12              understand that, sir?

13                    THE DEFENDANT:     Yes, your Honor.

14                    THE COURT:    Now, your lawyer may have

15              advised you as to this opinion as to what

16              the sentencing guideline range will probably

17              be, but what you need to understand for

18              purposes of today’s proceeding is that your

19              lawyer’s opinion could be wrong.        Do you

20              understand that, sir?

21                    THE DEFENDANT:     Yes, your Honor.

22                    THE COURT:    Now, if it turns out that

23              the sentencing guideline range is higher

24              than you and your attorney expected it to

25              be, the mere fact that you expected to be
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 55 of 84
                                                                   55

 1              sentenced under a lower sentencing guideline

 2              range will not provide a basis for

 3              withdrawing your guilty plea or overturning

 4              your sentence.     Do you understand that, sir?

 5                    THE DEFENDANT:     Yes, your Honor.

 6                    THE COURT:    All right.

 7                    It’s my understanding, sir, that you

 8              wish to plead guilty to a two-count

 9              information charging you under Count 1 with

10              conspiracy to commit wire fraud, commodities

11              fraud, commodities price manipulation and

12              spoofing, all in violation of 18 United

13              States Code Section 371.       And under Count 2

14              you would be pleading guilty to commodities

15              fraud in violation of 18 United States Code

16              1348(1).

17                    In order to prove that you are guilty

18              of these charges the Government would have

19              to prove beyond a reasonable doubt certain

20              things known as the elements of the offense.

21              Those elements are listed on pages 1 and 2

22              of the plea agreement that you have in front

23              of you, so you may read along while I ask

24              Attorney Perry to please summarize the

25              elements of the offense.
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 56 of 84
                                                                  56

 1                    MR. PERRY:    Certainly.

 2                    In order to prove Mr. Edmonds’ guilt

 3              the Government would have to prove the

 4              following facts beyond a reasonable doubt as

 5              to the conspiracy offense.

 6                    First, that a conspiracy or unlawful

 7              agreement existed between two or more

 8              persons to commit wire fraud, commodities

 9              fraud, commodities price manipulation and

10              spoofing.

11                    Second, that Mr. Edmonds knowingly,

12              willfully and voluntarily became a member of

13              or participant in that conspiracy.

14                    And third, that Mr. Edmonds or one of

15              his co-conspirators committed the overt act

16              described in the information during the

17              period of the conspiracy and in effort to

18              further the purpose of the conspiracy.

19                    As to the substantive commodities fraud

20              count offense charged in Count 2 the

21              Government would have to prove the following

22              three facts beyond a reasonable doubt.

23                    First, Mr. Edmonds executed or

24              attempted to execute a scheme or artifice to

25              defraud any person.
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 57 of 84
                                                                  57

 1                    Second, that that scheme to defraud was

 2              in connection with any commodity for future

 3              delivery, any option on a commodity for

 4              future delivery, and here that’s precious

 5              metals futures contracts.

 6                    And third, that Mr. Edmonds acted

 7              knowingly and with the specific intent to

 8              defraud.

 9                    THE COURT:    Very good.    Thank you, sir.

10                    Mr. Edmonds, again earlier I asked you

11              if you read the plea agreement and

12              understood the terms of the plea agreement

13              and I just want to ask you did you read the

14              elements of the offenses to which you are

15              offering to plead guilty today?        Did you

16              read those elements which are stated on

17              pages 1 and 2 and do you understand those

18              elements, sir?

19                    THE DEFENDANT:     Yes, your Honor.

20                    THE COURT:    All right.

21                    I’m about to ask you what you did that

22              shows that you are in fact guilty of the

23              offenses to which you are offering to plead

24              guilty.    Before answering that question you

25              can certainly take a moment to confer with
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 58 of 84
                                                                   58

 1              your attorney if you’d like to do so.          Would

 2              you like a moment to speak to your attorney?

 3                    (Pause.)

 4                    THE DEFENDANT:     Thank you, your Honor.

 5                    MR. DiBENEDETTO:     We are prepared to

 6              proceed, your Honor.

 7                    THE COURT:    All right.    Thank you.

 8                    In that case Attorney -- excuse me, Mr.

 9              Edmonds would you please tell me what you

10              did that shows that you are in fact guilty

11              of the offenses to which you are offering to

12              plead guilty today?

13                    THE DEFENDANT:     Yes, your Honor.

14                    From in or about 2009 through 2015

15              within the Eastern and Southern Districts of

16              New York, the District of Connecticut, the

17              Northern District of Illinois and elsewhere,

18              I knowingly and willfully conspired with

19              others at JP Morgan to commit wire fraud,

20              commodities fraud, commodities price

21              manipulation and spoofing.       And I knowingly

22              and with the intent to defraud executed an

23              attempt to execute a scheme to defraud

24              others in connection with precious metals

25              futures contracts.
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 59 of 84
                                                                     59

 1                    During that time I was a precious

 2              metals trader at JP Morgan in New York.

 3              While at JP Morgan I was instructed by

 4              supervisors and more senior traders to trade

 5              in a certain fashion, namely to place orders

 6              that I intended to cancel before execution,

 7              which is also referred to as spoofing.            More

 8              specifically, I was instructed that if a

 9              client wished to sell futures I should

10              simultaneously place both bids and offers

11              with the intent of cancelling the bids prior

12              to execution.     In other words, by placing

13              bids that I never intended to execute I

14              would falsely transmit liquidity and price

15              information which would deceive other market

16              participants regarding supply and demand.

17              These actions would induce those other

18              market participants to trade against the

19              orders that we wanted to execute.        Stated

20              differently, by placing multiple bids which

21              we never intended to execute we created

22              market activity which artificially drove the

23              sale price up and induced other market

24              participants to purchase at an inflated

25              price.
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 60 of 84
                                                                        60

 1                     The same procedure was followed if a

 2              client wanted to buy futures.        In those

 3              circumstances I was instructed to

 4              simultaneously place both bids and offers

 5              with the intent of cancelling the offers

 6              prior to execution.

 7                     I personally traded using this strategy

 8              with the knowledge and consent of my

 9              supervisors.     These orders were placed

10              electronically and traveled interstate

11              because the orders were placed on JP Morgan

12              computers in New York and traveled to

13              servers in Chicago.      The false and

14              misleading information transmitted was

15              relied upon by market participants

16              throughout the United States, including

17              Connecticut.     Thank you.

18                     THE COURT:   Thank you.    And let me just

19              ask you two quick follow-up questions.            The

20              conduct that you just described in great

21              detail, did you know what you were doing,

22              sir?

23                     THE DEFENDANT:    Yes, your Honor.

24                     THE COURT:   And did you engage in that

25              conduct voluntarily and of your own free
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 61 of 84
                                                                  61

 1              will, sir?

 2                    THE DEFENDANT:     Yes, your Honor.

 3                    THE COURT:    All right.    Thank you.

 4                    Is that satisfactory to the Government?

 5                    MR. PERRY:    It is with just one proviso

 6              and a technical matter, but there is a

 7              particular overt act requirement and that’s

 8              the overt act that’s identified in the

 9              information which also forms of the basis of

10              the substantive commodities fraud count, and

11              Mr. Edmonds, I believe he’s prepared to say

12              this, but if he could just simply be asked

13              that he committed that overt act I think

14              that would be adequate.

15                    THE COURT:    All right.    I can -- yes, I

16              will ask.    I thought he actually described

17              an overt act -- well, I guess it was a

18              general description of an act but --

19                    MR. PERRY:    I may be being too

20              technical here, your Honor.       I just in an

21              abundance of caution perhaps the Court might

22              consider an inquiry.

23                    THE COURT:    All right.

24                    So let me ask, Mr. Edmonds, if you have

25              the copy of the information.       It makes
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 62 of 84
                                                                      62

 1              reference to a situation that occurred on

 2              October 12th, 2012 at approximately 1:08 p.m.

 3              where you allegedly placed a spoof order to

 4              sell 402 silver futures contracts at the

 5              price of 33.610.     Is that allegation true

 6              and can you elaborate a little bit more on

 7              that situation please?

 8                    THE DEFENDANT:     Yes, your Honor, what

 9              is true.

10                    MR. PERRY:    And thank you, your Honor.

11              Simply that he had the intent to cancel that

12              order before execution.       I think that’s

13              probably --

14                    THE DEFENDANT:     Yes, I had the intent

15              to cancel the order before execution, you

16              Honor.

17                    THE COURT:    All right.    Very good.

18                    MR. PERRY:    Thank you, your Honor.        I

19              appreciate the indulgence.

20                    THE COURT:    No worries.    I think it

21              makes sense in the interest of being extra

22              cautious to have him identify a specific

23              trade.     I know that when he was telling me

24              what he did that shows that he’s guilty, he

25              did say that he had executed a number of
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 63 of 84
                                                                    63

 1              trades that he knew at the time that he was

 2              going to cancel and that he ultimately did

 3              cancel and that had the effect of basically

 4              committing a fraud.      So I felt that that was

 5              sufficient but it doesn’t hurt to have him

 6              acknowledge the specific act that’s in the

 7              information so I appreciate it.

 8                    MR. PERRY:    Thank you, your Honor.

 9                    THE COURT:    Mr. Edmonds, I know that’s

10              a difficult thing to do here in open court

11              but I appreciate your being forthcoming with

12              me in answering the question.        So I

13              appreciate it.

14                    THE DEFENDANT:     Thank you, your Honor.

15                    THE COURT:    Thank you.

16                    So I find that that is satisfactory.

17              Mr. Edmonds, just in case you do change your

18              mind about entering a plea of guilty I’m

19              going to have the Government briefly

20              describe to me what it would prove at trial

21              if the case went to trial to show that you

22              are in fact guilty of the offenses to which

23              you’re offering to plead guilty.        So please

24              listen carefully while I have the Government

25              do so.
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 64 of 84
                                                                  64

 1                    Attorney Perry.

 2                    MR. PERRY:    Thank you, your Honor.

 3                    And with your Honor’s permission I’m

 4              largely going to relay on the proposed

 5              written stipulation here augmented by a few

 6              facts that I’ll set forth.

 7                    So first of all, at any trial in this

 8              matter the Government would call a series of

 9              witnesses, introduce a series of business

10              records, and in particular would introduce a

11              voluminous set of trade data and analyses

12              thereof to show and illustrate I would say

13              conservatively hundreds of trades both to

14              buy and sell precious metals futures

15              contracts, meaning gold and silver and

16              platinum and palladium.       Those orders having

17              been entered by Mr. Edmonds and by other

18              traders at JP Morgan during the time period

19              roughly from 2009 to 2015.

20                    Through that evidence, meaning the

21              witnesses, the business records and then the

22              trade data analysis the Government would

23              show that these orders were executed from

24              computer terminals in New York, that the

25              orders were sent to computer exchanges --
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 65 of 84
                                                                  65

 1              excuse me, computer servers operated by the

 2              CME Group, Chicago Mercantile Exchange Group

 3              in Chicago in the Northern District of

 4              Illinois and that other market participants

 5              were able to view the information contained

 6              in those orders from locations across the

 7              country, including in Connecticut.

 8                    The Government would show that the

 9              orders that were entered and executed, that

10              were ordered -- that were entered, excuse

11              me, by Mr. Edmonds and his fellow traders at

12              JP Morgan were at different times both to

13              buy and sell these futures contracts as I

14              acknowledged, and that in hundreds of

15              instances those orders were placed

16              simultaneously on both sides of the market

17              in quantities, at prices and at times that

18              are strongly suggestive and the Government

19              would seek to show at trial were indicative

20              of an intent to cancel either the buy side

21              or the sell side order depending on the

22              transaction before that order could be

23              executed.

24                    The Government would show that as I say

25              in particular though the timing and the
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 66 of 84
                                                                  66

 1              sequence of the trades that were entered and

 2              ultimately the cancellations of certain of

 3              those trades and would show and derive from

 4              there the inference that at the time that

 5              certain of the orders were entered it was

 6              Mr. Edmonds’ intent and likewise the intent

 7              of other traders at JP Morgan to cancel said

 8              orders before they could be executed.

 9                    And I suppose I should just say,

10              although everyone I think may this

11              understanding of it now that one term for

12              that practice of entering orders with the

13              intent to cancel them is spoofing.        That

14              this deceptive trading strategy was designed

15              to and did in fact have the effect of

16              manipulating the price of these gold and

17              silver and other precious metal futures

18              contracts, those futures contracts being

19              commodities within the statutory term, and

20              that the intent was to deceive and to

21              defraud other market participants meaning

22              other traders who were active in the markets

23              at the time and actively traded on the false

24              information that was conveyed in those

25              orders that had the intent, that Mr. Edmonds
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 67 of 84
                                                                  67

 1              and his fellow traders had the intent to

 2              cancel.

 3                    I should say that at all times Mr.

 4              Edmonds had been trained on this trading

 5              strategy by others at the bank, including

 6              the supervisors and more senior traders and

 7              that there was an understanding among that

 8              group of traders at JP Morgan at the time

 9              that this was the manner in which they

10              collectively would trade these precious

11              metals futures contracts.

12                    My colleague is noting that the

13              Government would also call witnesses to

14              testify that -- and I may have mentioned

15              this -- that the precious metals futures

16              contracts in question are commodities for

17              future delivery and I’m noting that only in

18              an abundance of caution to make sure that

19              I’m hitting the various elements of the

20              different objects of this multi-object

21              conspiracy here.

22                    The Government would also show that

23              among these hundreds of orders that were

24              traded in this manner were orders that

25              affected other market participants in
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 68 of 84
                                                                  68

 1              Connecticut and that one of those orders is

 2              the one that’s described in detail in the

 3              information occurring on October 12, 2012.

 4              And the Government would also show frankly

 5              that there were other such orders affecting

 6              market participants in Connecticut at

 7              various trading institutions here in

 8              Connecticut who relied to their detriment on

 9              the false information injected into the

10              market by Mr. Edmonds and other traders at

11              the bank.

12                    I suppose one thing I should also

13              mention since I’m trying to cross all the

14              T’s and dot all the I’s here, spoofing

15              itself, there’s no substantive spoofing

16              count here but spoofing itself as a crime

17              only became illegal under that name with the

18              enactment of Dodd-Frank and the effective

19              date was July 2011.

20                    I’m mentioning this because the

21              conspiracy count begins -- alleges a

22              starting date of 2009.      This is what’s

23              sometimes called a straddle conspiracy,

24              meaning that one of the objects here that’s

25              spoofing only became illegal under that name
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 69 of 84
                                                                      69

 1              in the middle of the conspiracy.        But the

 2              Government would also show that the

 3              conspiracy to commit spoofing by that name

 4              also post-dated July 2011 and continued as

 5              late as 2015 and was ratified and therefore

 6              continued after July of 2011.

 7                    This is hard with these multi-object

 8              conspiracies.      I believe that I have

 9              summarized the evidence that the Government

10              would expect to put on at any trial in this

11              case.

12                    THE COURT:    Very good.    Thank you.      I

13              know it’s difficult and it’s complicated and

14              I appreciate it from both sides.        Each side

15              has worked hard on this I can tell.

16                    Mr. Edmonds, did you hear what the

17              Government just described here in open

18              court?

19                    THE DEFENDANT:     Yes, your Honor.

20                    THE COURT:    And did you -- I know that

21              there was much covered, but did you hear

22              anything with which you disagreed?

23                    THE DEFENDANT:     No, your Honor.

24                    THE COURT:    All right.

25                    So I held off on having you sign the
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 70 of 84
                                                                  70

 1              stipulation of offense conduct on pages 10

 2              and 11, but let me just ask for the record

 3              have you read the Stipulation of Offense

 4              Conduct on pages 10 and 11 and the plea

 5              agreement, sir?

 6                    THE DEFENDANT:     Yes, your Honor.

 7                    THE COURT:    And do you understand the

 8              statements that are contained on those

 9              pages?

10                    THE DEFENDANT:     Yes, your Honor.

11                    THE COURT:    All right.    And are these

12              statements truthful and accurate to the best

13              of your knowledge and belief?

14                    THE DEFENDANT:     Yes, your Honor.

15                    THE COURT:    All right.    In that case

16              you may go ahead and sign the signature line

17              on page 11 of the plea agreement at this

18              point.

19                    (Pause.)

20                    THE COURT:    And Attorney DiBenedetto,

21              I’m going to pronounce it a different way

22              each time, but DiBenedetto, you may go ahead

23              and sign as well.

24                    MR. DiBENEDETTO:     Both myself and Mr.

25              Edmonds have signed the agreement.
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 71 of 84
                                                                  71

 1                    THE COURT:    Very good.

 2                    Attorney Perry, you may go ahead and

 3              sign it if you haven’t signed it already.

 4                    MR. PERRY:    Thank you, your Honor.

 5                    THE COURT:    All right.

 6                    Mr. Edmonds, I’m about to take your

 7              guilty plea.     You have the right to have the

 8              charges read to you here in open court or

 9              you can waive or give up the reading of the

10              charges and proceed directly to your plea.

11              Do you wish to waive or give up the reading

12              of the charges, sir?

13                    THE DEFENDANT:     I wish to waive them,

14              your Honor.

15                    THE COURT:    In that case could you

16              please stand while the courtroom deputy puts

17              you to your plea.

18                    COURTROOM DEPUTY:     In the case of

19              United States of America vs. John Edmonds,

20              Criminal Case Number 3:18-CR-239 RNC,

21              charges you as to Count 1 in violation of

22              Title 18 United States Code section 371; and

23              as to Count 2 in violation of Title 18

24              United States Code Section 1348 -- is that a

25              1 or --
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 72 of 84
                                                                      72

 1                    THE COURT:    It’s a 1.

 2                    COURTROOM DEPUTY:     1.   I’ll do it

 3              again.    As to Count 2, all in violation of

 4              Title 18 United States Code Section 1348(1),

 5              how do you plead?

 6                    THE DEFENDANT:     I plead guilty.

 7                    COURTROOM DEPUTY:     Your Honor,

 8              Defendant has pled guilty to Counts 1 and 2

 9              of the information.

10                    MR. PERRY:    Could we perhaps do it

11              separately as to each count?

12                    THE COURT:    Yes, I think that would

13              make sense because I thought I only heard

14              the one but -- so as to 18 -- 371, but --

15                    COURTROOM DEPUTY:     The first one?

16              Okay.

17                    MR. PERRY:    I may have missed it.         I

18              apologize.

19                    COURTROOM DEPUTY:     In the case of

20              United States of America vs. John Edmonds,

21              Criminal Case Number 3:18-239 RNC, as to

22              Count 1 all in violation of Title 18 United

23              States Code Section 371; as to Count 2 all

24              in violation of Title 18 United States Code

25              Section 1348(1), how do you plead?
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 73 of 84
                                                                   73

 1                    THE DEFENDANT:     I plead guilty.

 2                    COURTROOM DEPUTY:     Your Honor,

 3              Defendant has pled guilty as to Count 1 and

 4              2 of the information.

 5                    THE COURT:    All right.    Thank you.

 6                    You may be seated.

 7                    Attorney Perry?

 8                    MR. PERRY:    Yes, your Honor.

 9                    THE COURT:    Can I please at this point

10              have the fully executed plea agreement?

11                    MR. PERRY:    Yes, your Honor.

12                    THE COURT:    Oh, I’m sorry, I thought it

13              was passed.

14                    MR. PERRY:    No, it was.    I was just --

15              thank you, your Honor.

16                    (Pause.)

17                    THE COURT:    All right.

18                    Based on the answers given to my

19              questions here in open court today by Mr.

20              Edmonds, based on the remarks of the Defense

21              counsel and the Assistant United States

22              Attorney, I find that Mr. Edmonds is fully

23              competent and capable of entering an

24              informed plea today; that he fully

25              understands the nature of the charges
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 74 of 84
                                                                    74

 1              against him; that he knows of his right to a

 2              jury trial as well as all of the other

 3              trial-related rights that I described to him

 4              here in open court.

 5                    I further find that Mr. Edmonds knows

 6              and understands of the possible maximum

 7              sentences as well as the other consequences

 8              of entering a plea of guilty today.         And I

 9              further find that Mr. Edmonds’ plea of

10              guilty is knowing and voluntary and

11              supported by an adequate factual basis as to

12              each of the essential elements of the

13              offenses to which he’s pleading guilty.

14                    In reaching this final conclusion I

15              rely on the written statements contained in

16              the stipulation of offense conduct, the oral

17              statements made by Mr. Edmonds here in open

18              court in response to my question, tell me in

19              your own words what you did that show that

20              you are in fact guilty of the offenses to

21              which you’re offering to plead guilty, and

22              the Government’s presentation when I asked

23              Attorney Perry what the Government would

24              prove if the case went to trial that

25              shows that the Defendant is guilty of the
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 75 of 84
                                                                  75

 1              offenses to which he is offering to plead

 2              guilty.

 3                    Based on all of these factual findings

 4              I am going to recommend that Judge Chatigny

 5              accept Mr. Edmonds’ plea of guilty today and

 6              the case will be referred to the United

 7              States Probation Office for a presentence

 8              investigation as well as a presentence

 9              report.

10                    I have just handed the fully executed

11              plea agreement to my Courtroom Deputy for

12              filing.    It is so ordered.

13                    Mr. Edmonds, just so that you

14              understand how the process works from this

15              point forward, at some point after today’s

16              proceeding a United States Probation Officer

17              is going to interview you and then prepare a

18              document that you’ve heard me make reference

19              to, a document known as a presentence

20              report.    That presentence report will

21              eventually work its way to Judge Chatigny

22              and help him in determining the appropriate

23              sentence to impose.      Please bear in mind

24              that the Probation Officers report to the

25              Court as opposed to the United States
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 76 of 84
                                                                  76

 1              Attorney’s Office and therefore your

 2              cooperation with the Probation Officers will

 3              generally be beneficial to you.

 4                    However, as I just indicated the

 5              document that the Probation Officer is going

 6              to prepare, this document known as a

 7              presentence report, is going to play a very

 8              important role in the determination of your

 9              sentence, so you should have a careful

10              conversation with your attorney before

11              meeting with and speaking to the Probation

12              Officer.    You understand that, sir?

13                    THE DEFENDANT:     Yes, your Honor.

14                    THE COURT:    All right.

15                    Counsel for either party may submit to

16              the Probation Office its version of the

17              offense.

18                    Mr. Edmonds, just so that you

19              understand, you have the right to object to

20              items contained in or omitted from the

21              presentence report once it’s prepared, and

22              your lawyer must read and review the

23              presentence report with you prior to the

24              date set for submitting objections to the

25              presentence report.
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 77 of 84
                                                                   77

 1                    After receiving any objections from the

 2              lawyers the Probation Officer shall make

 3              any revisions that are necessary and conduct

 4              any investigation that might be necessary,

 5              and then the revised presentence report will

 6              be submitted to the Court and to the

 7              lawyers.

 8                    Once again your lawyer must read and

 9              review the revised presentence report prior

10              to the sentencing hearing.

11                    Judge Chatigny has issued a scheduling

12              order which I have just signed from the

13              bench.     The order will be available later on

14              CMECF, but just to give everyone a heads up

15              on the dates that are contained in that

16              order there are as follows:       The presentence

17              report must be disclosed to Defendant,

18              counsel for the Defendant and the Government

19              on or before November 7, 2018.        Counsel

20              shall communicate to the Probation Officer

21              any objections to the presentence report on

22              or before November 21st, 2018.       The amended

23              presentence report must be disclosed to

24              counsel and to the court on or before

25              December 1st, 2018.
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 78 of 84
                                                                  78

 1                    Not later than 10 days before

 2              sentencing counsel for both parties may

 3              submit sentencing memoranda to the Court

 4              addressing the following subjects:        Any

 5              factual inaccuracy in the final presentence

 6              report, the guidelines calculations, the

 7              available sentencing options including

 8              alternatives to incarceration, any

 9              restitution issues, any bases for departure,

10              and any other factual or legal issue

11              relevant to sentencing.

12                    As always both lawyers are directed to

13              Local Rule of Criminal Procedure, Rule

14              Number 32, to guide them in their careful

15              preparation for sentencing.

16                    And Sentencing will take place on

17              December 19th, 2018 at 10:00 a.m. in Judge

18              Chatigny’s courtroom.

19                    I am filing that order with my

20              Courtroom Deputy.

21                    (Pause.)

22                    THE COURT:    And I know that this is Mr.

23              Edmonds’ first appearance in court so let me

24              just ask what the position is of the

25              Government with respect to release or
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 79 of 84
                                                                       79

 1              detention.

 2                    MR. PERRY:    The Government is very

 3              content to release in this case.

 4                    THE COURT:    All right.

 5                    MR. PERRY:    On a promise to appear.

 6                    THE COURT:    Okay.    That works in my

 7              world.

 8                    Let me ask if there are any other

 9              conditions other than the promise to appear

10              that need to be set.

11                    MR. PERRY:    None at this time, your

12              Honor.

13                    THE COURT:     All right, very good.        So

14              we’ll release the Defendant on a promise to

15              appear.

16                    MR. PERRY:    Thank you.

17                    THE COURT:    Thank you.

18                    MR. DiBENEDETTO:      Thank you, Judge.

19                    (Pause.)

20                    THE COURT:    Well, this is -- I’m

21              usually paired with Judges Covelo, Squatrito

22              and Bryant.      So this is my first -- I

23              believe Judge Chatigny guilty plea and I’m

24              told that he does a petition to enter a plea

25              of guilty; is that correct?
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 80 of 84
                                                                      80

 1                    MR. PERRY:    It is, your Honor.       It is,

 2              yeah.

 3                    THE COURT:    All right.    And the parties

 4              have filled out the petition then to a plea

 5              of guilty?

 6                    MR. DiBENEDETTO:     We have, Judge.        Just

 7              there is one question that we have with

 8              regards to -- there’s one question that

 9              relates to statements made to law

10              enforcement, in this case in particular it’s

11              sort of a have or have not check box.

12                    THE COURT:    All right.

13                    MR. DiBENEDETTO:     We propose to leave

14              that blank at this time.

15                    THE COURT:    All right.

16                    Other than that, is the petition

17              satisfactory to the Government?

18                    MR. PERRY:    It is, your Honor, other

19              than that -- including that I should say.

20                    THE COURT:    All right.    Well, if

21              there’s no objection to having the have or

22              have not box left blank that’s fine with me.

23              And the Government has just indicated that

24              the form is satisfactory as completed.

25                    Mr. Edmonds, let me just ask you if you
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 81 of 84
                                                                  81

 1              have had a chance to read the petition to

 2              enter a plea of guilty.

 3                    THE DEFENDANT:     Yes, your Honor.

 4                    THE COURT:    And do you understand the

 5              statements that are contained on that

 6              document?

 7                    THE DEFENDANT:     Yes, your Honor.

 8                    THE COURT:    Do you have any questions

 9              for your lawyer about that document or the

10              statements?

11                    THE DEFENDANT:     No, your Honor.

12                    THE COURT:    All right.    And are the

13              statements truthful and accurate to the best

14              of your knowledge and belief?

15                    THE DEFENDANT:     Yes, your Honor.

16                    THE COURT:    All right.    In that case if

17              you haven’t already done so you may go ahead

18              and sign the petition to enter the plea of

19              guilty.

20                    (Pause.)

21                    THE COURT:    I’ve reviewed the petition

22              to ender a plea of guilty and the petition

23              is satisfactory, therefore I signed the

24              order page and as I indicated the petition

25              which is satisfactory further confirms my
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 82 of 84
                                                                   82

 1              previous findings that there is an adequate

 2              factual basis as to each of the essential

 3              elements of the offenses to which Mr.

 4              Edmonds is pleading guilty.

 5                    With that, is there anything else we

 6              need to address while we’re in court?

 7                    MR. PERRY:    Nothing, your Honor.      Thank

 8              you very much.

 9                    MR. DiBENEDETTO:     Nothing further,

10              Judge.    Thank you.

11                    THE COURT:    All right.    Thank you both,

12              Counsel.    Thank you for making the long trip

13              up.   Sorry you got stuck in traffic.

14                    MR. DiBENEDETTO:     My apologies for

15              being late.

16                    THE COURT:    No worries, thank you.

17                    Good luck to you, Mr. Edmonds.        As I

18              indicated at the outset I’m not going to

19              have any further role in connection with

20              this case or with respect to the sentence

21              that Judge Chatigny imposes, but I wish you

22              the best of luck in the future, sir.

23                    THE DEFENDANT:     Thank you, your Honor.

24              I appreciate your time.       Thank you.

25                    THE COURT:    You’re welcome.     Thank you.
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 83 of 84
                                                                  83

 1                    MR. PERRY:    Thank you, your Honor.

 2                    MR. DiBENEDETTO:     Thank you.

 3                    (Proceedings concluded at 1:17 p.m.)

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 3:18-cr-00239-RNC Document 23 Filed 04/03/19 Page 84 of 84
                                                                  84

 1                          CERTIFICATE

 2

 3                    I hereby certify that the foregoing 83

 4   pages are a complete and accurate transcription to the

 5   best of my ability of the electronic recording of the

 6   Change of Plea Hearing in re:        UNITED STATES OF

 7   AMERICA vs. JOHN EDMONDS, Criminal No. 3:18-CR-00239

 8   RNC-1, held before The Hon. Richard A. Richardson,

 9   United States Magistrate Judge, in Hartford,

10   Connecticut, on October 9, 2018.

11




12

13   Suzanne Benoit, Transcriber                  Date: 4/2/19

14

15

16

17

18

19

20

21

22

23
